DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed April 15, 2022.  Claims 1 and 3-9 have been amended.  Claims 2 and 10-12 have been cancelled.  Claims 13-14 are new.  Claims 1, 3-9, 13-14 are pending and stand rejected.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a conveyor" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In the previous claim set the “a conveyor” and “a conveyor drum” were interchangeable.  For purposes of examination “a conveyor” and “a conveyor drum” are considered to refer to the same element in the instant application specification, as well as in prior art disclosures.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a connector” and “a first arm” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2821201 A (hereinafter BRUNSWIG) included in applicant's Information Disclosure Statement (IDS).
Regarding claim 1, BRUNSWIG discloses a shifting device for cigarettes (Col. 1, line 16). The shifting device is configured to axially compact groups of rod-shaped segments intended to form rod-shaped smoking articles, wherein each group of segments comprises at least two segments which are disposed in axial alignment with each other and axially end to end.  BRUNSWIG discloses that the shifting device effect axial endwise movement of cigarettes into end-to-end engagement of cigarettes with an interposed mouthpiece attachment (Col 1, lines 17-28).  BRUNSWIG discloses a conveyor (Fig. 1, conveyor drum 3) configured to convey the groups of segments along a feed path which extends in a feed direction and which meets a compacting station (See annotated Fig. 1) for compacting the groups of segments, wherein the conveyor includes a plurality of housing grooves (Fig. 1, grooves 4), each housing groove being configured to receive and retain one of the group of segments disposed perpendicularly to the feed direction, a first compactor (See annotated Fig. 1) having a first contact portion (Fig. 1, disc ring 8) adapted to be placed in contact with a first axial end of at least one of the group of segments (Fig. 1, cigarettes 5 and mouthpiece 6) in transit in the compacting station, a second compactor (See annotated Fig. 1) having a second contact portion (Fig. 1, disc ring 7) adapted to be placed in contact with a second axial end of the at least one of the group of segments in transit in the compacting station. BRUNSWIG discloses wherein the conveyor comprises a conveyor drum (Fig. 1, conveyor drum 3) rotating about a feed axis (See annotated Fig. 1) and including the housing grooves arranged parallel to the feed axis at an outer mantle of the conveyor drum to move the housing grooves along the feed path, wherein the first compactor and the second compactor are configured to act in conjunction with each other at least at the compacting station in-such as to apply an4Application # : 16/771,815Inventor : Giuliano GAMBERINI et al.Filed: June 11, 2020 axial compacting action on the group of segments via the first contact portion and second contact portion (Col. 3, lines 27-36).  BRUNSWIG discloses wherein the first contact portion is elastically movable, (Col. 2, lines 49-54) along a longitudinal direction of extension of the group of segments upon interaction with the first axial end and wherein the second contact portion defines a rigid abutment along the longitudinal direction of extension suitable for setting a predetermined position for the second axial ends. BRUNSWIG discloses a preferred modification where the inner ring is secured, rigid, and the outer ring has elastic means to accommodate different lengths (Col. 2, lines 12-23).   BRUNSWIG discloses wherein the first compactor comprises a first compacting member (See annotated Fig. 1) rotatable about a first compacting axis and including the first contact portion, wherein the first contact portion is disposed circumferentially around the first compacting axis and is configured to be elastic and/or be mounted elastically on the first compacting member.  BRUNSWIG further discloses the second compactor comprising a second compacting member defining the second contact portion, wherein the first compacting member is disposed around the feed axis and the first compacting axis is inclined to the feed axis such that the first contact portion is placed in contact with first axial end passing through the compacting station and such that the first contact portion is disposed at a minimum distance from the conveyor drum at the compacting station and at a maximum distance from the conveyor drum at a position diametrically opposite to the compacting station.  (See annotated Fig. 1 and Col.2, lines 12-23).



BRUNSWIG Annotated Fig. 1
    PNG
    media_image1.png
    610
    673
    media_image1.png
    Greyscale

Regarding claim 3, BRUNSWIG discloses the compacting unit according to claim 1 as discussed above.  BRUNSWIG further discloses wherein at least one chosen between the first contact portion and the second contact portion includes a sequence of contact surfaces and is movable such as to bring the sequence of contact surfaces in succession to the compacting station (Col. 1, lines 29-33; Col. 1, line 69- Col 2, line 11).
Regarding claim 4, BRUNSWIG discloses the compacting unit according to claim 3 as discussed above.  BRUNSWIG further discloses wherein the compacting member of the second compactor is rotatable about a second compacting axis and  the second contact portion is disposed circumferentially around the second compacting axis (See annotated Fig. 1).  
Regarding claim 5, BRUNSWIG discloses the compacting unit according to claim 4 as discussed above.  BRUNSWIG further discloses wherein the second compacting member is disposed around the feed axis and the second compacting axis is inclined to the feed axis such that the second contact portion is placed in contact with the second axial end passing through the compacting station (See annotated Fig. 1).  
Regarding claim 6, BRUNSWIG discloses the compacting unit according to claim 5 as discussed above.  BRUNSWIG further discloses wherein the second contact portion is disposed at a minimum distance from the conveyor drum at the compacting station and at a maximum distance from the conveyor drum at a position diametrically opposite to the compacting station. (See annotated Fig. 1, Col. 2, lines 12-23).    
Regarding claim 7, BRUNSWIG discloses the compacting unit according to claim 3 as discussed above.  BRUNSWIG further discloses wherein a position of at least one chosen from the first and second compacting members is adjustable towards or away from the compacting station as a function of a length of the group of segments (See annotated Fig. 1, Col. 2, lines 12-23).
Regarding claim 8, BRUNSWIG discloses the compacting unit according to claim 7 as discussed above.  BRUNSWIG further discloses wherein at least one chosen from the first compactor and the second compactor comprises a slide (Fig. 1, flange rings 11, 12 and flange rings 7a, 8a) which is slidable in a direction parallel to the feed axis and which supports the respective compacting member (Col. 2, lines 49-59).  
Regarding claim 9, BRUNSWIG discloses the compacting unit according to claim 3 as discussed above.  BRUNSWIG further discloses wherein the at least one chosen between the first contact portion and the second contact portion is moved by the conveyor such as to bring the sequence of contact surfaces in succession to the compacting station (Col. 1, lines 29-33; Col. 1, line 69- Col 2, line 11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over BRUNSWIG as applied to claim 1 above, and further in view of US 3368674 A (hereinafter KOEPPE).
Regarding claim 13, BRUNSWIG discloses the compacting unit according to claim 1 as discussed above.  BRUNSWIG does not disclose wherein the first contact portion includes a leaf spring mounted on the first compacting member with a connector.  
KOEPPE teaches a testing station for cigarettes where a pin and a detector are biased against a filter (abstract).  KOEPPE teaches that a detector meets the end of a cigarette and the leaf spring can bring about displacement of the detector (Fig. 1, leaf spring 16, Col. 4, lines 8-18).  KOEPPE teaches that the leaf spring can be screwed or riveted (Col. 4, lines 15-18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BRUNSWIG to include a leaf spring on the compacting member as taught in KOEPPE.  A person of ordinary skill in the art would obviously use a leaf spring to press or compact on the end of a cigarette.  Doing so would press the cigarette and permit evaluation of density (Col. 4, lines 51-61).
Regarding claim 14, modified BRUNSWIG discloses the compacting unit according to claim 13 as discussed above.  BRUNSWIG does not disclose wherein the leaf spring has a first arm mounted on the first compacting member and a second arm which oscillates relative to the first arm as a result of interaction with the first axial end in transit through the compacting station.
KOEPPE teaches a testing station for cigarettes where a pin and a detector are biased against a filter (abstract).  KOEPPE teaches the that the leaf springs are able to move the detectors 14 radially outwardly (Col. 4, lines 27-42).  The mounting of the leaf spring enables the detectors to be moved in axial directions. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BRUNSWIG to include a leaf spring that is able to oscillate.  A person of ordinary skill in the art would obviously use a leaf spring that could move in multiple directions.  Doing so would permit radial movement and release of stored energy  (Col. 5, lines 1-7).
Response to Arguments
Applicant’s arguments, filed April 15, 2022, with respect to the rejection(s) of claim(s) 1 and 3-9 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of BRUNSWIG.
BRUNSWIG alone teaches the compacting unit of claim 1 and the disc rings 7 disclosed in BRUNSWIG.
A new reference to KOEPPE teaches leaf springs for pressing tip ends of cigarettes to test a density.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3715957 A (hereinafter HALL) which discloses plate and pressure pads mounted to a cigarette transfer drum to compact charges of granular material within a multi-section filter tip.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726